United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, SULPHUR SPRINGS
POST OFFICE, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael Welsh, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0500
Issued: August 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 3, 2017 appellant, through his representative, filed a timely appeal from an
October 13, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left shoulder
condition causally related to factors of his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal.3 On the first appeal, the Board
reviewed the January 23, 2015 nonmerit decision regarding the issue of whether OWCP properly
denied appellant’s reconsideration request as untimely filed and failing to demonstrate clear
evidence of error.4
In a decision and order dated August 14, 2015, the Board found that the most recent
request for reconsideration was timely filed, set aside OWCP’s nonmerit January 23, 2015
decision, and remanded the case for review of the merits.5
In the second appeal, the Board on July 14, 2016, affirmed an October 19, 2015 OWCP
merit decision, finding that appellant had not met his burden of proof to establish his
occupational disease claim.6 The Board found that the reports of appellant’s attending
physicians, including Dr. Samy F. Bishai, a Board-certified orthopedic surgeon, had not
established a left shoulder injury causally related to the implicated employment factors.
Additionally, the Board found that Dr. Bishai’s reports were insufficient to establish a
consequential right shoulder injury. Following the Board’s July 14, 2016 decision, appellant
submitted an additional report from Dr. Bishai dated August 16, 2016. He noted work-related
loss of range of motion and pain in appellant’s left shoulder and arm, as well as a consequential
injury to the right shoulder due to overuse from his left shoulder condition. Dr. Bishai diagnosed
internal derangement of the left shoulder, posterior superior subluxation of the humeral head of
the left shoulder, chondromalacia posterior glenoid left shoulder, complex tears of the posterior
glenoid labrum, left shoulder impingement syndrome, distal supraspinatus tendinopathy left
shoulder, effusion left shoulder joint, internal derangement of the right shoulder, rotator cuff tear
right shoulder, and cervical disc syndrome with degenerative disc disease and radiculopathy to
the upper extremities. He provided a detailed description of appellant’s employment duties of
carrying a mail satchel, lifting parcels weighing up to 70 pounds, as well as lifting trays of mail
weighing up to 20 pounds. Dr. Bishai also reviewed diagnostic testing. He opined that
appellant’s work activities caused and contributed to his left shoulder conditions.
Dr. Bishai noted that lifting at work caused a strain on the muscle fibers of all of the
shoulder joint muscles and that the strain and pull of the muscles caused the development of pain
in the left shoulder joint. He further opined that lifting also caused appellant to develop
tendinitis in the supraspinatus tendon, the tendons of the rotator cuff muscles, and the shoulder
3

On October 4, 2012 appellant, then a 56-year-old letter carrier, filed an occupational disease claim (Form CA-2)
alleging that he developed pain in his neck, and both shoulders, and arms due to factors of his federal employment.
He first became aware of his conditions on July 10, 2009 and first attributed these conditions to his federal
employment on September 19, 2012. Appellant described his employment duties of casing mail and lifting parcels
weighing up to 70 pounds. He noted that his route had 626 deliveries and that he performed dismounted deliveries
from his postal vehicle for a portion of his route. Appellant also parked his vehicle to walk and deliver mail from a
satchel weighing up to 35 pounds for 55 residential deliveries
4

Docket No. 15-0666 (issued August 14, 2015).

5

Docket No. 15-0666 (issued August 14, 2015).

6

Docket No. 16-0210 (issued July 14, 2016).

2

muscles which lead to the development of scar tissue formation as well as the development of
degenerative changes in the acromioclavicular (AC) joint and glenohumeral joint. Dr. Bishai
reported, “The heavy weight of wearing a satchel weighing 35 [pounds] on his left shoulder has
caused him to suffer from a direct force acting to downwardly pull the shoulder and the muscles
and the joint and the force exerted by having to wear the satchel for many hours a day and
sometimes all day has caused the tendons to be attenuated and caused them to develop further
injury to the muscle fibers leading to the development of scar tissue and the development of
tendinitis and impingement in the shoulder.” He concluded that appellant’s left shoulder
conditions were due to his work-related activities. Dr. Bishai also opined that appellant had
developed a consequential right shoulder injury due to his work-related left shoulder condition as
appellant had been unable to use his left shoulder and was required to “overuse” his right
shoulder and arm in order to perform his work activities.
Appellant, through his representative, requested reconsideration on August 30, 2016
based on Dr. Bishai’s August 2016 report.
By decision dated October 13, 2016, OWCP denied modification of its prior decision,
finding that Dr. Bishai had not demonstrated accurate knowledge of the date of appellant’s
injury, which he listed as July 10, 2009, that he had not performed diagnostic testing, discussed
prior injuries, nor demonstrated knowledge of treatment or diagnostic tests prior to his treatment
of appellant. It also found that Dr. Bishai simply opined that appellant’s right shoulder injury
was due to the left shoulder condition claimed and did not provide accurate factual and medical
history.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”7 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.8 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
7

20 C.F.R. § 10.5(q).

8

T.F., 58 ECAB 128 (2006).

3

between the diagnosed condition and specific employment activity or factors identified by the
claimant.9 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of the analysis manifested and the medical rationale
expressed in support of the physician’s opinion.10
ANALYSIS
The Board finds that the case is not in posture for decision. Following the Board’s
July 14, 2016 decision, Dr. Bishai submitted an August 16, 2016 report. He explained the
process by which carrying a mail satchel would “attenuate” appellant’s left shoulder tendons
causing injury to the muscle fibers which would lead to the development of scar tissue and
contribute to the development of tendinitis and impingement in the left shoulder. Dr. Bishai also
explained that lifting at work caused a strain on the muscle fibers of all of the shoulder joint
muscles and that the strain and pull of the muscles caused the development of pain in the left
shoulder joint. He determined that lifting also caused appellant to develop tendinitis which lead
to the development of scar tissue formation as well as the development of degenerative changes
in the AC joint and glenohumeral joint. Dr. Bishai has explained a link between appellant’s
duties of lifting mail and carrying a mail satchel, injury to muscle fibers, the development of scar
tissue, and finally appellant’s diagnosed conditions of tendinitis and degenerative joint changes
in the left shoulder. The Board finds that Dr. Bishai’s report lends support to a causal
relationship between appellant’s employment duties and his diagnosed conditions. His report
contains an accurate description of appellant’s employment duties, objective findings, diagnostic
studies, and an opinion discussing the mechanism of injury.11 While the discussion of the
mechanism of injury contained in the report is insufficient to meet appellant’s burden of proof to
establish his claim, it is sufficient to require further development of the medical evidence of
record.12
The case will therefore be remanded to OWCP for referral to a second opinion physician
in the appropriate field of medicine to determine whether appellant’s left shoulder condition is
causally related to the implicated factors of his federal employment and, if so, whether his
claimed right shoulder condition is a consequential injury of the left shoulder condition.13 After
such development of the case record as OWCP deems necessary, a de novo decision shall be
issued.

9

A.D., 58 ECAB 149 (2006).

10

M.L., Docket No. 16-1808 (issued February 21, 2017); Jennifer Atkerson, 55 ECAB 317, 319 (2004).

11

Douglas M. Bahl, Docket No. 02-0007 (issued May 1, 2002).

12

See E.J., Docket No. 09-1481 (issued February 19, 2010).

13

The basic rule is that a subsequent injury, whether an aggravation of the original injury or a new and distinct
injury, is compensable if it is the direct and natural result of a compensable injury. See K.S., Docket No. 16-0404
(issued April 11, 2016); see also Charles W. Downey, 54 ECAB 421 (2003).

4

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 13, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: August 21, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

